
	
		II
		111th CONGRESS
		2d Session
		S. 2947
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2010
			Mr. Carper (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to classify
		  automatic fire sprinkler systems as 5-year property for purposes of
		  depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Sprinkler Incentive Act of
			 2010.
		2.Classification of
			 automatic fire sprinkler systems
			(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 5-year property) is amended by striking
			 and at the end of clause (vi), by striking the period at the end
			 of clause (vii) and inserting , and , and by adding at the end
			 the following:
				
					(viii)any automated
				fire sprinkler system placed in service after April 11, 2003, in a building or
				structure which was placed in service before such
				date.
					.
			(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to subparagraph (B)(vii) the following:
				
					
						(B)(viii)7
					
					.
			(c)Definition of
			 automatic fire sprinkler systemSubsection (i) of section 168 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(20)Automated fire
				sprinkler systemThe term automated fire sprinkler
				system means those sprinkler systems classified under one or more of the
				following publications of the National Fire Protection Association—
						(A)NFPA 13,
				Installation of Sprinkler Systems,
						(B)NFPA 13 D,
				Installation of Sprinkler Systems in One and Two Family Dwellings and
				Manufactured Homes, and
						(C)NFPA 13 R,
				Installation of Sprinkler Systems in Residential Occupancies up to and
				Including Four Stories in
				Height.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after April 11, 2003.
			(e)Waiver of
			 limitationsIf refund or
			 credit of any overpayment of tax resulting from the amendments made by this
			 section is prevented at any time before the close of the 1-year period
			 beginning on the date of the enactment of this Act by the operation of any law
			 or rule of law (including res judicata), such refund or credit may nevertheless
			 be made or allowed if claim therefor is filed before the close of such
			 period.
			
